Citation Nr: 0840636	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
August 30, 2005.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 2003 to 
August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which assigned an initial disability rating of 
50 percent for the veteran's PTSD.  Jurisdiction over the 
case was subsequently transferred to the Hartford RO in 
Newington, Connecticut.  During the pendency of this claim, 
the rating for the veteran's PTSD was increased to 70 percent 
from the effective date of service connection, August 30, 
2003, and to 100 percent, effective August 30, 2005.  This 
did not satisfy the veteran's appeal with respect to the 
initial rating period prior to August 30, 2005.

In December 2006, the veteran testified at a hearing at the 
RO before a Decision Review Officer.  A transcript of the 
hearing is of record.


FINDING OF FACT

During the initial rating period prior to August 30, 2005, 
the occupational and social impairment from the veteran's 
PTSD more nearly approximated deficiencies in most areas than 
total impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 70 
percent for PTSD, for the initial rating period prior to 
August 30, 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice with respect to the effective-date element of the 
claim, in a letter mailed in April 2004 and the August 2006 
Statement of the Case.  Although the veteran was not provided 
all required notice before the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the RO's ultimate decision on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of this 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

 Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is warranted for PTSD if it is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted in the introduction, the veteran's PTSD is rated as 
100 percent disabling for the period beginning August 30, 
2005.  The veteran contends that a 100 percent rating for 
PTSD is also warranted during the period from August 30, 
2003, to August 29, 2005.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

With respect to the symptoms associated with a 100 percent 
rating, the Board notes that the evidence does not show gross 
impairment in thought processes or communication.

In the veteran's separation examination, he reported a loss 
of concentration and difficulty with sleep.  No gross 
impairment of thought process was indicated and the veteran 
communicated quite clearly in writing.

The veteran was accorded a VA psychiatric examination in 
April 2004, at which time his claims file was reviewed, and 
pertinent service and medical history was discussed.  He 
reported no legal problems following his return to civilian 
life after separation.  The veteran provided a detailed 
history, noting that he worked with a transportation company 
at a nearby airport.

The veteran did state that he was in danger of losing his job 
because of difficulty making decisions and second-guessing 
himself, as well as due his distractibility, forgetfulness, 
and irritability with co-workers.  He reported having 
recurrent, intrusive and distressing memories.  He also 
stated that he experienced nightmares, flashbacks and 
distress from his experiences in Iraq.  He reported avoidance 
of memory triggers, anhedonia, restricted affect, social 
isolation, difficulty with emotions and intimacy toward 
others, increased arousal, dissociative experiences under 
stress, three hours of sleep per night, verbal outbursts, 
difficulty concentrating, distractibility, hypervigilance, 
compulsive lock checking, exaggerated startle response, 
depressive symptoms, poor concentration, poor self esteem, 
pessimism about the future and a sense that his world was 
falling apart.  Psychotropic medication was noted, with 
reports of increased nightmares due to Trazadone.

Upon mental status evaluation, the veteran did not show gross 
impairment of thought process.  He was not tangential in his 
speech, although he spoke slowly.  He indicated that his wife 
takes care of his funds, but the examiner did not 
characterize him as incapable of doing so.

The report of a VA general medical examination in April 2004 
notes that the veteran was slightly irritable, but was alert 
with good judgment and insight and no abnormal emotional 
reactions.

The veteran underwent a VA neurology examination in July 
2005, the report of which notes that the veteran had a normal 
mental status, to include grossly intact higher integrative 
function.  His report of symptoms showed that he was goal 
directed.

Based on this evidence, the Board finds that the veteran has 
not displayed gross impairment in thought process or 
communication during the period at issue.

The evidence during this period does not show delusions or 
hallucinations either.  In addition, the veteran has not 
demonstrated grossly inappropriate behavior at any VA 
examination.  Throughout his VA care and outpatient treatment 
records there is no indication that the veteran failed to 
cooperate or behave well towards VA staff.  There is no 
record of any criminal problems relating to the veteran 
either.

The veteran has also not displayed an intermittent inability 
to perform activities of daily living including maintenance 
of minimal personal hygiene.  At his April 2004 PTSD 
examination, he was found to have adequate and appropriate 
personal hygiene.

With respect to disorientation, the April 2004 VA general 
medical examiner characterized him as oriented x 3.  These 
findings are not contradicted by other examinations during 
this period.

There is also no evidence showing that the veteran is unable 
to remember the names of close relatives, his own occupation, 
or own name.  The Board notes that there is a minimal 
conflict in the evidence with respect to the veteran's danger 
to self and others.  This is noted in the discussion of 
outpatient records below, but it is clear that any danger of 
the veteran hurting himself or others is not persistent.  The 
veteran did not endorse suicidal or homicidal ideation at any 
of his VA examinations during this period.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned in this case.  GAF scores 
are based on a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsession rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Through numerous VA examinations and outpatient visits the 
veteran has been assigned GAF scores ranging from a low of 45 
in March 2004 outpatient records, to a high of 51 in the 
April 2004 VA examination report.  The Board acknowledges 
that these scores for the most part are indicative of serious 
impairment; however, looking at any examination or evaluation 
during the appeal period, the veteran has not displayed 
symptoms consistent with these lower GAF scores.  While the 
Rating Schedule does indicate that the rating agency must be 
familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130.  Accordingly, GAF Scores ranging from 45 to 51 do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  Here, the Board places greater probative weight on 
the actual mental status evaluation findings.

As has been noted above, the Board has also considered the 
veteran's VA outpatient treatment records and mental status 
evaluations.  These notes are consistent with the examination 
reports of record.  For example, mental status evaluations in 
VA outpatient records from January 2004 through August 2005 
indicate the veteran was living at home with his wife and 
sons, and employed at a nearby airport.  The mental status 
evaluation showed him to be appropriately dressed and 
groomed, cooperative with good eye contact, having no motor 
abnormalities, a linear and goal directed thought process, no 
evidence of delusions or ruminations, no hallucinations, good 
insight and judgment, and no suicidal or homicidal ideations.  
This is consistent with the prior April 2004 VA examination 
and does not indicate a gross departure from those findings.  
While he did report suicidal ideations in May 2004, he was 
not characterized as suicidal or homicidal at that time and 
subsequent treatment records note that the veteran had a 
safety contract in place.  Outpatient records from the 
veteran's initial January 2004 intake evaluation forward do 
show a flattened affect, depression, irritability, 
difficulties in concentration, and reports of sleeplessness.  
Also, private outpatient notes from October 2003 note that 
the veteran was having difficulty concentrating at work, but 
these symptoms are consistent with the veteran's examination 
findings and his currently assigned 70 percent disability 
rating.

In addition, the Board has considered the lay evidence 
submitted in support of the veteran's claim.  A statement 
received in May 2004 from a buddy who served with the veteran 
overseas notes changes in the veteran's personality and that 
the veteran had problems sleeping and with anger.  This 
strained their friendship.  An April 2005 statement from the 
veteran's supervisor indicates that the employer was working 
with the veteran at that time and providing leeway to 
overcome problems with concentration, forgetfulness, and 
outbursts.  A second supervisor's letter, received in January 
2007, states that the veteran returned from Iraq a changed 
person.  His job performance was diminished and his social 
interaction skills were not as professional.  At his December 
2006 RO hearing, the veteran testified that he quit his job 
in December 2005 because he could not perform essential 
functions of his job.  He also reported a drop off in 
socialization in the post-service period.  

The evidence illustrates the difficulties faced by the 
veteran following his separation from active duty; however, 
the fact remains that during the period at issue, the veteran 
remained employed and maintained his marriage, and he did not 
manifest the symptoms associated with a 100 percent rating.  

The report of a December 2005 VA examination notes that the 
veteran recently quit his job because he could not do the job 
any more and could not handle the pressure.  It was apparent 
to the examiner that the veteran's condition had severely 
deteriorated since the last rating.  This examiner concluded 
that the veteran's PTSD was totally disabling.  The report of 
this examination evidences an increase in severity of the 
veteran's PTSD and supports the assignment of a 100 percent 
rating, but it does not provide an appropriate basis for 
assigning a 100 percent rating prior to August 30, 2005. 

Accordingly, the Board concludes that during the period at 
issue, the veteran's PTSD was severely disabling and 
productive of deficiencies in most areas, but did not result 
in occupational and social impairment that more nearly 
approximates total.  The Board has considered whether a 
higher rating is warranted for any portion of the initial 
evaluation period addressed herein; however, at no time 
during the period in question has the disability warranted a 
higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson; 12 Vet. App. at 119 (1999).  In so 
concluding, the Board acknowledges the obvious sincerity of 
the veteran in pursuing a higher rating.  The Board, however, 
is obligated to decide cases based on the evidence before it 
rather than on such factors.  Based on the evidence of 
record, a higher rating is not in order.


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD during the initial rating period prior to August 30, 
2005, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


